DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 4/26/2021.
In this amendment, Applicant has amended claims 1, 12, and 19, and cancelled claims 2, 14, and 20.
Claims 1, 4-7, 9, 11-13, 15, 19, 22-25, 27, and 29 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 14-21, filed 4/26/2021, with respect to the rejection of the claims under 35 U.S.C. 102 and 103 but they are not persuasive.
On page 15, Applicant recites the claim limitations relating to transmitting second side information and limitations relating to each set of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device.  Applicant then argues that Tu does not disclose these limitations.  On page 16, Applicant argues that Tu fails to disclose that a receive WTRU transmits an identified base pattern back to a transmit WTRU.  Examiner respectfully disagrees.  The distinction of receive WTRU and transmit WTRU is merely meant to indicate different functions that can be performed by all WTRUs.  (WTRU stands for wireless transmit and receive unit.)  When determining the resources to use for transmitting, a WTRU performs part of a receive function by receiving scheduling (e.g. SA) 
Next, Applicant argues that Tu does not disclose the limitations regarding the resource pattern being selected from a set of resource patterns, where the set of resource patterns is a subset of multiple sets of resource patterns.  Examiner respectfully disagrees.  As indicated in paragraph 0056 (and throughout Tu), the WTRU selects a base pattern from a set of base patterns (the configured subset of base patterns).  This set of base patterns is a subset of the set of all base patterns (as indicated by the language “subset of base patterns”).  Further, as each WTRU is configured with a subset of base patterns and the goal of Tu is to avoid interference among the WTRUs, this clearly suggests that the WTRUs are configured with different subsets of base patterns.  
On page 17, Applicant argues that Tu does not disclose a first wireless device transmitting second side information back to the second wireless device after determining the resource allocation scheme.  For reasons stated above (in the discussion about WTRUs performing both the functions of a receive WTRU and a transmit WTRU), Examiner respectfully disagrees.  
On pages 18-19, Applicant presents arguments regarding the limitations previously recited in claims 2 and 20 and now included in claims 1 and 19.  Applicant argues that Kim does 
Applicant presents similar arguments regarding the rejection of claims 5, 9, 23, and 27.  For reasons similar to those stated above, Examiner respectfully disagrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4, 6, 7, 11-13, 15, 19, 22, 24, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0044729 to Tu et al in view of U.S. Patent Application Publication 2017/0245313 to Kim et al.

Regarding claim 1:
Tu discloses a method in a first wireless device, comprising: 
obtaining first side information for a second wireless device, the first side information comprising information about a resource allocation scheme used by the second wireless device (disclosed throughout; a first wireless device (the receive WTRU) receives information such as a scheduling assignment (SA) or measurements; see paragraphs 0053, 0055, and 0056, for example); 
determining, based at least in part on the first side information, one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0053, 0055, and 0056, for example, the receive WTRU determines one or more characteristics of the resource allocation scheme used by the second device (the transmit WTRU); for example, the receive WTRU may determine a set of base patterns used for transmitting by the transmit WTRU); 
adapting a transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0072, 0106, 0125, and 0126, for example, the ; and 
transmitting second side information to at least the second wireless device, the second side information comprising information about a resource allocation scheme used by the first wireless device (disclosed throughout; the first (receive) WTRU, once identifying the base pattern to use for transmission, performs the role of a transmit WTRU and transmits an SA indicating the base pattern to be used; see paragraphs 0053, 0055, and 0056, for example); 
the first side information comprising an indication that the second wireless device uses a resource pattern of a pre-defined set of resource patterns of a plurality of predefined sets of resource patterns (disclosed throughout; as indicated in paragraph 0056, for example, the WTRU uses a base pattern which is one of a subset of base patterns, from the set of all base patterns); 
each pre-defined set of resource patterns of the plurality of pre-defined sets of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device (disclosed throughout; as indicated in paragraph 0056, for example, a transmitting WTRU is configured with one subset of base patterns, which is different from a subset assigned to other transmit WTRUs); 
determining, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprises predicting resources to be used by the second wireless device at a future time instance based on the resource pattern (disclosed throughout; the base patterns suggest future resource use (according to the pattern); see paragraphs 0053, 0055, and 0104, for example, which describe ; and
adapting the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprises avoiding transmitting on resources that would interfere with one or more resources (disclosed throughout; see paragraphs 0125-0126, for example, which disclose that the WTRUs attempt to select time-orthogonal patterns relative to other WTRUs which will be transmitting in the future and based on the information received in the SA; these time-orthogonal patterns avoid the resources to be used by other WTRUs).
Tu does not explicitly disclose the limitations of determining, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprising determining that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation or the limitation that the adapting step comprises avoiding transmitting on resources that would interfere with one or more resources scheduled by the network node using centralized resource allocation.  However, Kim discloses two different D2D modes in paragraphs 0311-0318, mode 1 and mode 2.  Mode 1 is a centralized resource allocation scheme where the base station schedules the D2D resources and mode 2 is a distributed scheme where the UE selects the D2D resources.  Both modes are useful for different reasons.  For example, mode 1 is useful when a UE is within coverage of a base station to enable the network to manage the resource allocation and mode 2 is useful for a UE that is out of coverage to enable the UE to still communicate despite the distance from the network.  It would have been obvious to one of ordinary skill in the 

Regarding claim 12: 
Tu discloses a method in a second wireless device, comprising: 
determining a resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraph 0056, the second (transmit) WTRU selects a base pattern from a subset of patterns); 
generating first side information, the first side information comprising information about the resource allocation scheme used by the second wireless device and indicating resources to be used by the second wireless device at a future time instance (disclosed throughout; a second wireless device (such as the transmit WTRU) generates information such as a scheduling assignment (SA) to transmit to first wireless device (the receive WTRU); see paragraphs 0053, 0055, and 0056, for example; the base patterns suggest future resource use (according to the pattern); see paragraphs 0053, 0055, and 0104, for example, which describe that the pattern indicates future resource usage); 
transmitting the first side information to at least a first wireless device (disclosed throughout; a second wireless device (such as the transmit WTRU) transmits information such as ; and 
obtaining second side information from the first wireless device, the second side information comprising information about a resource allocation scheme used by the first wireless device (disclosed throughout; the first (receive) WTRU, once identifying the base pattern to use for transmission, performs the role of a transmit WTRU and transmits an SA indicating the base pattern to be used; see paragraphs 0053, 0055, and 0056, for example); 
determining, based at least in part on the second side information, one or more characteristics of the resource allocation scheme used by the first wireless device (disclosed throughout; as indicated in paragraphs 0053, 0055, and 0056, for example, the receive WTRU determines one or more characteristics of the resource allocation scheme used by the second device (the transmit WTRU); for example, the receive WTRU may determine a set of base patterns used for transmitting by the transmit WTRU); and adapting a transmitter behavior of the second wireless device based on the determined one or more characteristics of the resource allocation scheme used by the first wireless device (disclosed throughout; as indicated in paragraphs 0072, 0106, 0125, and 0126, for example, the first WTRU selects base patterns on which to transmit based on information from the measurements or SA of other WTRUs; the WTRU determines base patterns that are time-orthogonal to the patterns in use);
the first side information comprising an indication that the second wireless device uses a resource pattern of a pre-defined set of resource patterns of a plurality of predefined sets of resource patterns (disclosed throughout; as indicated in paragraph 0056, for example, the WTRU uses a base pattern which is one of a subset of base patterns, from the set of all base patterns); and 
each pre-defined set of resource patterns of the plurality of pre-defined sets of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device (disclosed throughout; as indicated in paragraph 0056, for example, a transmitting WTRU is configured with one subset of base patterns, which is different from a subset assigned to other transmit WTRUs).

Regarding claim 19: 
Tu discloses a first wireless device, comprising: 
one or more processors, the one or more processors configured to (see processor 118 of Figure 1B, for example): 
obtain first side information for a second wireless device, the first side information comprising information about a resource allocation scheme used by the second wireless device (disclosed throughout; a first wireless device (the receive WTRU) receives information such as a scheduling assignment (SA) or measurements; see paragraphs 0053, 0055, and 0056, for example); 
determine, based at least in part on the first side information, one or more characteristics of the resource allocation scheme used by the second wireless device (disclosed throughout; as indicated in paragraphs 0053, 0055, and 0056, for example, the receive WTRU determines one or more characteristics of the resource allocation scheme used by the second device (the transmit WTRU); for example, the receive WTRU may determine a set of base patterns used for transmitting by the transmit WTRU); 
adapt a transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device ; and 
transmit second side information to at least the second wireless device, the second side information comprising information about a resource allocation scheme used by the first wireless device (disclosed throughout; the first (receive) WTRU, once identifying the base pattern to use for transmission, performs the role of a transmit WTRU and transmits an SA indicating the base pattern to be used; see paragraphs 0053, 0055, and 0056, for example); 
the first side information comprising an indication that the second wireless device uses a resource pattern of a pre-defined set of resource patterns of a plurality of predefined sets of resource patterns (disclosed throughout; as indicated in paragraph 0056, for example, the WTRU uses a base pattern which is one of a subset of base patterns, from the set of all base patterns); 
each pre-defined set of resource patterns of the plurality of pre-defined sets of resource patterns comprising a different subset of all resource patterns available for use by the second wireless device (disclosed throughout; as indicated in paragraph 0056, for example, a transmitting WTRU is configured with one subset of base patterns, which is different from a subset assigned to other transmit WTRUs); and 
the one or more processors being configured to determine, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprise one or more processors configured to predict resources to be used by the second wireless device at a future time instance based on the resource pattern ; and
the one or more processors being configured to adapt the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprise one or more processors configured to avoid transmitting on resources that would interfere with one or more resources (disclosed throughout; see paragraphs 0125-0126, for example, which disclose that the WTRUs attempt to select time-orthogonal patterns relative to other WTRUs which will be transmitting in the future and based on the information received in the SA; these time-orthogonal patterns avoid the resources to be used by other WTRUs).
Tu does not explicitly disclose the limitations of the one or more processors being configured to determine, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprise one or more processors configured to determine that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation or the limitation that the adapting step comprises avoiding transmitting on resources that would interfere with one or more resources scheduled by the network node using centralized resource allocation.  However, Kim discloses two different D2D modes in paragraphs 0311-0318, mode 1 and mode 2.  Mode 1 is a centralized resource allocation scheme where the base station schedules the D2D resources and mode 2 is a distributed scheme where the UE selects the D2D resources.  Both modes are useful for different reasons.  For example, mode 1 is useful when a 

Regarding claims 4 and 22:
Tu discloses the limitations that adapting the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprises one or more of: 
avoiding transmitting on resources that would interfere with one or more resources of the resource allocation scheme used by the second wireless device; 
selecting one or more resource patterns that are compatible with the resource allocation scheme used by the second wireless device; and 
selecting a resource allocation scheme that is compatible with the resource allocation scheme used by the second wireless device (disclosed throughout; see paragraphs 0125-0126, for example, which disclose that the WTRUs attempt to select time-orthogonal patterns relative to other WTRUs which will be transmitting in the future and based on the information received in the SA; these time-orthogonal patterns avoid the resources to be used by other WTRUs such as 

Regarding claims 6, 15, and 24:
Tu discloses the limitations that the first side information further comprises one or more of: 
an indication of a resource allocation algorithm used by the second wireless device; 
an indication of a resource pattern used by the second wireless device; 
an indication that one or more resources used by the second wireless device were scheduled by a network node using centralized resource allocation; and
an indication of one or more resources to be used by the second wireless device for a subsequent transmission at a future time instance (disclosed throughout; as indicated in paragraph 0055, for example, the second (transmit) WTRU sends at least the base pattern parameters in the SA (first side information), which indicates a resource pattern used by the second wireless device).  

Regarding claims 7 and 25:
Tu discloses the limitation of transmitting the second side information to at least a third wireless device (disclosed throughout; see paragraphs 0053, 0055, and 0056, for example, which describe transmitting the second side information (an SA) to neighboring devices (including a first and third wireless device).  

Regarding claims 11 and 29:
Tu discloses the limitations that obtaining the first side information for the second wireless device comprises one or more of: 
receiving the first side information from the second wireless device; 
obtaining the first side information based on a resource mapping; and 
determining the first side information based on one or more predefined configurations (disclosed throughout; as indicated above, the first side information is at least received from the second wireless device as the SA message).

Regarding claim 13:
Tu discloses the limitations of transmitting the first side information to at least the first wireless device comprises transmitting the first side information to at least the first wireless device as part of a control message (disclosed throughout; as indicated above, the first side information is transmitted as part of an SA message, which is a control message).

Claims 5, 9, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0044729 to Tu et al in view of U.S. Patent Application Publication 2010/0041388 to Kawasaki.

Regarding claims 5 and 23: 
Tu discloses the limitations of parent claims 1 and 19 as indicated above.  Tu does not explicitly disclose all the limitations of claims 5 and 23.  However, Kawasaki discloses the determining, based at least in part on the first side information, the one or more characteristics of the resource allocation scheme used by the second wireless device comprises determining that the second wireless device uses a random resource allocation scheme (disclosed throughout; see paragraphs 0087-0089, for example, which disclose that a node such as device 4 may receive side information from node 3 indicating that it is in controlled mode or from another device in ad hoc mode, but doesn’t detect the side information from either type of nodes in infrastructure mode (such as devices 1 and 2)); and
adapting the transmitter behavior of the first wireless device based on the determined one or more characteristics of the resource allocation scheme used by the second wireless device comprises transmitting using one or more resources without attempting to avoid transmitting on resources that would interfere with one or more resources of the resource allocation scheme used by the second wireless device (when the device is in this mode (ad hoc mode), the transmitter is adapted differently than when in infrastructure or controlled modes; in the ad hoc mode, the device transmits according to a contention-based mode where the device does not attempt to avoid resources used by the other devices (such as other ad hoc devices), but rather responds after the fact to a collision; see paragraphs 0087-0089, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to add an ad hoc mode for some devices as suggested by Kawasaki.  Such a system includes a mode for devices within range of a base station (infrastructure mode), a mode for devices out of the range of a base station, but within range of a device in infrastructure mode (controlled mode), and a mode for devices out of range of base station and infrastructure mode devices (ad hoc mode).  The rationale for doing so would have 

Regarding claims 9 and 27:
Tu discloses the limitations of parent claims 1 and 19 as indicated above.  Tu does not explicitly disclose all limitations of claims 9 and 27.  However, Kawasaki discloses the limitations that the first wireless device comprises a vehicular device engaged in device-to-device communication (disclosed throughout; as indicated in paragraph 0065 and Figures 1 and 7-10, the terminals 2-4 perform inter-vehicle communication with one another).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tu to explicitly utilize WTRUs that are vehicular devices as suggested by Kawasaki.  The rationale for doing so would have been to expand the market for the technology described in Tu by including other similar types of wireless devices such as the vehicular devices described in Kawasaki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,791,551 to Panteleev et al discloses a method for construction of transmission patterns for D2D communication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        May 5, 2021